Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 06/01/2022, have been overcome by the applicant’s arguments and amendments.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Madasu (WO2018084871A1) teaches a method for deploying diverter material in a subterranean formation.
Walters (US20150075777A1) teaches a method of using data from the injection test to provide information about the subterranean region, and the information can be used to modify or otherwise design an ongoing or future injection treatment.
Geehan (EP2486228B1) teaches a method of determining wellbore-strengthening information for a drilling operation, the method including inputting wellbore parameters into a wellbore simulator, importing wellbore-strengthening options into the wellbore simulator, and performing a plurality of wellbore simulations to obtain fracture information.
Lane (WO2018022044A1) teaches a method of controlling fluid flow during reservoir stimulation treatments.

These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 21: “modifying the treatment stage using a calibrated diversion model, wherein the calibrated diversion model is generated using the diversion model that is calibrated using at least one of the diversion model parameters, wherein the at least one of the diversion model parameters includes at least a NWB length parameter.”
Claim 17: “a diversion model processor, operable to compute a near-wellbore (NWB) length of a perforation cluster in the wellbore using parameters received from the downhole diagnostic sensor, calibrate the diversion model to generate a calibrated diversion model using the NWB length and a proppant in an amount greater than zero, provide pumping parameters for the treatment stage where the pumping parameters are determined using a diverter schedule and the calibrated diversion model.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148